Mr. Chief Justice Hollerich delivered the opinion of the court: The facts herein have been stipulated, and from such stipulation it appears that pursuant to the order and request of the respondent, claimant herein on June 1st, 1937 delivered to the respondent for the use of the Alton State Hospital, a State charitable institution located at Alton, Illinois, 240 dozen eggs; that the reasonable value of such merchanclise at such time and place was $53.93; that claimant thereafter submitted a bill therefor, but through no fault or neglect on the part of the claimant, the bill was not vouchered for payment prior to the lapse of the appropriation from which the same was payable; that at the time such merchandise was purchased, there remained in such appropriation an unexpended balance sufficient to pay for such merchandise in full. We have repeatedly held that where supplies have been furnished to the State on the order or request of an official authorized to purchase the same, and a bill therefor has been submitted within a reasonable time but the same has not been approved and vouchered for payment before the lapse of the appropriation from which it is payable, without any fault or neglect on the part of the claimant, an award for the reasonable value of such supplies will be made, where at the time of the purchase thereof, there were sufficient funds, remaining unexpended in the proper appropriation to pay for the same. Rock Island Sand and Gravel Co. vs. State, 8 C. C. R. 165; Indian Motorcycle Co. vs. State, 9 C. C. R. 526; Wabash Telephone Co. vs. State, No. 3105, decided at the January Term, 1938. Award is therefore entered in favor of the claimant for the sum of Fifty-three Dollars and Ninety-three Cents ($53.93).